Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucius Lockwood on 7/27/2022.

The application has been amended as follows: 
At line 13 of claim 1, the word “further” is removed.
At line 20 of claim 1 (that is, line 3 of numbered page 3 of the claims), “Top RF RX input;” is removed and replaced with: --bottom RF RX input;--.

Beginning at line 20 of claim 9, “the first bottom antenna, and the second bottom antenna,” is removed and replaced with: --the first bottom antenna comprising a TCAS/XPDR antenna, and the second bottom antenna, the second bottom antenna comprising a DME antenna,--
At line 21 of claim 9, the word “further” is removed.
At line 28 of claim 9 (that is, line 3 of numbered page 6 of the claims), “Top RF RX input;” is removed and replaced with: --bottom RF RX input;--.
Lines 33 and 34 of claim 9 are removed. (i.e. lines 8 and 9 of numbered page 6 of the claims): 
“the first bottom antenna comprises a bottom TCAS/XPDR antenna;
 the second bottom antenna comprises a DME antenna; and”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646